Larkin, J., dissents and votes to reverse in the following memorandum. Larkin, J. (dissenting).
I respectfully dissent. The majority finds that the refusal, for the purposes of CPLR 217, did not take place until September 3, 1976, when the third step decision was issued in the soon to be abandoned *968grievance proceeding. I disagree. Surely the demand and refusal occurred no later than June 18, 1976 when the petitioners instituted action under the collective bargaining agreement by the initial filing of a contract grievance. If there had been no refusal at this point, there would have been no grievance. In my view, any subsequent decisions under the guise of the grievance procedure, which petitioners now concede to be inapplicable to the complaints which are the subject of this proceeding, are irrelevant to the question of when the Statute of Limitations under CPLR 217 began to run. This proceeding, commenced on or about December 14, 1976, was instituted well beyond the four-month period and is untimely. The orders should be reversed, and the petition dismissed.